The plaintiffs below, plaintiffs in error, sought by this action injunctive process to restrain and prevent the enforcement of ordinance No. 4524, city of Oklahoma City. From an adverse judgment an appeal has been perfected. The issue presented is determined by the decision in Allen v. Oklahoma City et al., 175 Okla. 421, 52 P.2d 1054, this day determined. The cause is reversed and remanded, with directions to proceed in conformity with the views expressed in the cited companion cause.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, BUSBY, WELCH, CORN, and GIBSON, JJ., concur. PHELPS, J., not participating.